DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. U.S. Patent Application Publication No. 2013/0022220 A1 in view of Houston et al. U.S. Patent No. 9,965,471 B2.
             Regarding claims 1 and 17, Dong discloses a head-mounted display including at least one lens (102 – eyeglasses paragraph 0022 including 110/112 – optical elements paragraph 0027); and one or more transducers, coupled to the head-mounted display (paragraph 0017, first two sentences and paragraph 0071), configured to generate signals within a frequency range (paragraph 0018, the vibration transducers vibrate the frame to produce an airborne audio signal heard by the wearer, i.e., the audible frequency range, Fig. 6) such that the signals generated by the one or more transducers vibrate the at least one lens of the head-mounted display within the 
             Regarding claim 2, the combination of Dong in view of Houston further discloses the head-mounted display further includes a frame (609L/609R – frame); and at least one transducer 
             Regarding claims 3 and 4, the combination of Dong in view of Houston further discloses another transducer of the one or more transducers is coupled to the at least one lens of the head-mounted display (First and second transducers 618L/618R are coupled to the first and second lenses through frames 609L/609R).
             Regarding claim 7, the combination of Dong in view of Houston further discloses the at least one lens is a first lens (404 – right lens, Fig. 4, 6); the head-mounted display further includes a second lens (402 – left lens, Fig. 4, 6); the one or more transducers (618L/618R – vibration transducers) are further configured to generate signals that vibrate the second lens; and the second lens generates acoustic waves that correspond to the media presented by the head-mounted display when vibrated by the one or more transducers (Paragraph 0045, the HMD 412 may additionally or alternatively include an interface to an internal audio playback device. For example, an on-board computing system (not shown) may be configured to process digital audio files and output audio signals to a speaker or speakers).
             Regarding claim 9, the combination of Dong in view of Houston further discloses a first transducer of the one or more transducers is coupled to the first lens and a second transducer of the one or more transducers is coupled to the second lens (First and second transducers 618L/618R are coupled to the first and second lenses through frames 609L/609R).
               Regarding claim 10, the combination of Dong in view of Houston further discloses the head-mounted display does not include any other audio generating device in addition to the at least one lens (Fig 6 and paragraph 0071, the at least one lens left and the at least one lens right are isolated by a vibration damper located or attached to nose bridge 607).

              Regarding claim 12, the combination of Dong in view of Houston further discloses characteristics of the signals generated by the one or more transducers cause the acoustic waves generated by the at least one lens to be directed towards one or both of the user's ears (paragraph 0018, the vibration transducers vibrate the frame to produce an airborne audio signal heard by the wearer, i.e., the user’s ears).

Allowable Subject Matter
Claims 5, 6, 8, 13-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653
27 January 2022